 In the MatterOfWESTINGHOUSE ELECTRIC & MFG.Co.andUNITEDELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA, LOCALNo. 612Case No. R-1618.-Decided December 12, 1939Electrical ApparatusManufacturingIndustry-Investigation of Representa-tives:controversy concerning representation of employees:stipulated-UnitAppropriate for Collective Bargaining:productionand maintenance employeesof Company's PorcelainDivision, Derry, Pa., exclusive of technical,clerical, andsupervisory employees,stipulated andfound-Election Ordered:eligibility tovotedetermined by a recent pay roll,as stipulatedMr. Robert H. Kleeb,for the Board.Mr. William E. Miller,of Pittsburgh, Pa., for the Company.Mr. Fred Haug,of East Pittsburgh, Pa., for the United.Mr. Joseph Lightcap, Jr.,of Latrobe, Pa., for the Independent.Mr. Joseph Forer,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 25, 1939, United Electrical, Radio and MachineWorkers of America, Local No. 612, herein called the United, filedwith the Regional Director for the Sixth Region (Pittsburgh, Penn-sylvania) a petition, and on October 16, 1939, an amended petition,alleging that a question affecting commerce had arisen concerning therepresentation of employees ofWestinghouse Electric & Mfg. Co.,Porcelain Division,' Derry, Pennsylvania, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On October 17, 1939, the NationalLabor Relations Board, herein called the Board, acting pursuant toLabor Relations Board Rules and Regulations-Series 2, ordered aninvestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.iReferred to in the order of the Board directing an investigation and hearing as "West-inghouse Electric & Mfg. Co."18 N. L. R. B., No. 42. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 31, 1939, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the United,and Independent Electrical and Porcelain Workers of Pennsylvania,of Derry Borough, herein called the Independent, a labor organiza-tion claiming to represent employees directly affected by the investi-gation.Pursuant to the notice, a hearing was held on November 13, 1939,at Pittsburgh, Pennsylvania, before Berdon M. Bell, the Trial Exam-iner duly designated by the Board. The Board, the Company, andthe Independent were represented by counsel, and the United by itsrepresentative; all participated in the hearing.Full opportunity tobe heard and to introduce evidence bearing on the issues was affordedall parties.No witnesses were called, and a stipulation dated Novem-ber 13, 1939, signed by the Board's counsel, the Company, the United,and the Independent, was introduced in evidence in lieu of testimony.The stipulation referred to provides :STIPULATIONWhereas, United Electrical, Radio & Machine Workers ofAmerica, Local No. 612, affiliated with the Congress of IndustrialOrganizations, a labor organization within the meaning of theNational Labor Relations Act, has by petition dated September25, 1939, and by amended petition dated October 16, 1939, re-quested the National Labor Relations Board, Sixth Region, foran investigation and certification of representatives pursuant toSection 9 (c) of the National Labor Relations Act; andWhereas, Independent Electrical and PorcelainWorkers ofPennsylvania, of Derry Borough, unaffiliated, a labor organiza-tion within the meaning of the National Labor Relations Act,is named in said Petition as a party interested in the investiga-tion and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act; andWhereas, Westinghouse Electric & Manufacturing Company-PorcelainDivision, at Derry, Pennsylvania, is unwilling toconsent to an election for the determination of the said repre-sentatives, but is not desirous of opposing or delaying saiddetermination ;Now, therefore, the undersigned agree as follows :IFor the sole purpose of providing an agreed statement of suchfacts, and thereby avoiding the time and expense of all con-cerned involved in testimony on the facts, the. undersigned agreethat the following facts are true : WESTINGHO'USE E'L'EC'TR.'IC & MANUFACTURING COMPNNY263A.Westinghouse Electric & Manufacturing Company is aPennsylvania corporation and owns and operates a number offactories and plants throughout the country. Its sales activitiesextend to every state.At the Porcelain Division, which is locatedatDerry, Pennsylvania, the Company manufactures porcelaininsulators for electric power lines and various types of electricalapparatus.Ninety-five per cent of the raw materials used atDerry are shipped to the plant from outside the State of Penn-sylvania.Of the Division's total production, forty per cent issold or shipped to points outside Pennsylvania.The volume ofbusiness at the Derry plant during the year 1938 was $756,562.00.On September 30, 1939, four hundred eight persons were em-ployed by the Division at Derry.Westinghouse Electric & Manufacturing Company-Porce-lainDivision, agrees that its operations are within the jurisdic-tion of the National Labor Relations Board for the purposes ofthis proceeding.B. United Electrical, Radio & Machine Workers of America,LocalNo. 612, and Independent Electrical and PorcelainWorkers of Pennsylvania, of Derry Borough, each claim to rep-resent a majority of the employees at the Porcelain Division ofthe Company within the unit hereinafter described.C.Westinghouse Electric & Manufacturing Company-Porce-lain Division, has no knowledge as to whether United Electrical,Radio & Machine Workers of America, Local No. 612, or Inde-pendent Electrical and Porcelain Workers of Pennsylvania, ofDerryBorough, represent the majority of the employeesinvolved.D. United Electrical, Radio & Machine Workers of America,Local No. 612, is a labor organization affiliated with the Con-gress of Industrial Organizations.Local No. 612 admits tomembership all production and maintenance employees withinthe hereinafter-described unit at the Company's Porcelain Divi-sion at Derry, Pennsylvania.E. The Independent Electrical and PorcelainWorkers ofPennsylvania, of Derry Borough, is an unaffiliated labor organ-ization likewise admitting to membership all production andmaintenance employees within the hereinafter-described unit atthe Company's Porcelain Division at Derry, Pennsylvania.IIIt is hereby agreed among the parties hereto :A. That a question has arisen concerning representation ofemployees of the Company at its Porcelain Division in Derry,Pennsylvania.283029-41-vol. 18-18 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. That the question concerning representation which hasarisen, occurring in connection with the operations of the Com-pany described in Section I above, has a close, intimate, andsubstantial relation to trade, traffic, and commerce among theseveral States and tends to lead to labor disputes, burdeningand obstructing commerce and the free flow of commerce.C. That an election pursuant to an Order of the NationalLabor Relations Board is desired by the parties hereto, to beheld in accordance with the Rules and Regulations of the Na-tional Labor Relations Board.D. That the production and maintenance employees of theCompany at its Porcelain Division in Derry, Pennsylvania, ex-clusive of technical, clerical, and supervisory employees, consti-tute a unit appropriate for the purposes of collective bargainingand that said unit will insure to employees of the Company atitsPorcelain Division the full benefit of their right to self-organization and collective bargaining and otherwise to effectuatethe policies of the National Labor Relations Act.E. That all employees in the appropriate unit who were onthe Company's Porcelain Division payroll on September 30, 1939,shall be eligible to vote in the election ordered by the NationalLabor Relations Board.IIIThe parties hereby agree that if it is determined by the Na-tional Labor Relations Board that either of the above-mentionedlabor organizations represents a majority of the employeeswithin the appropriate unit, then the said Company agrees toproceed to bargain collectively with said organization as certifiedby the National Labor Relations Board as the exclusive repre-sentativeof allthe employees in the appropriate unit for thepurposes of collective bargaining in respect to rates of pay, hoursof employment and other conditions of employment.Upon the above stipulation and the entire record in the case, theBoard makes the following:FINDINGS OFFACT1.THE BUSINESS OF THE COMPANYWestinghouse Electric & Mfg. Co. is a Pennsylvania corporationowning and operating a number of factories and plants throughoutthe country, with sales activities extending to every State.At itsPorcelain Division, located at Derry, Pennsylvania, it manufactures WESTINGHOUSE ELECTRPC & MANUFACTURING COMPANY 265porcelain insulators for electric power lines and various types ofelectrical apparatus.Ninety-five per cent of the raw materials usedat the Derry plant are shipped thereto from points outside the Stateof Pennsylvania.Forty per cent of the total products of the Derryplant are sold or shipped to points outside of Pennsylvania.During1938 the volume of business at the Derry plant was $756,562.OnSeptember 30, 1939, 408 persons were employed at the plant.TheCompany concedes the jurisdiction of the Board for the purposes ofthis proceeding.II. THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio and Machine Workers of America, LocalNo. 612, is a labor organization affiliated with the Congress of Indus-trialOrganizations.It admits to its membership all productionand maintenance employees, exclusive of technical, clerical, andsupervisory employees, of the Company's Porcelain Division atDerry, Pennsylvania.Independent Electrical and PorcelainWorkers of Pennsylvania,of Derry Borough, is an unaffiliated labor organization admitting toitsmembership all production and maintenance employees, exclusiveof technical, clerical, and supervisory employees, of the Company'sPorcelain Division at Derry, Pennsylvania.III.THE QUESTION CONCERNING REPRESENTATIONThe United and the Independent each claim to represent a majorityof the production and maintenance employees of the Company at itsDerry Division, exclusive of technical, clerical, and supervisory em-ployees.The parties have stipulated that a question has arisen con-cerning representation of employees of the Company at its DerryDivision, and the Company has agreed to bargain collectively withthe organization certified by the Board.We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE APPROPRIATE UNITWe find that the production and maintenance employees of theCompany at its Porcelain Division in Derry, Pennsylvania, exclusiveof technical, clerical, and supervisory employees, constitute a unitappropriate for the purposes of collective bargaining and that saidunit will insure to employees of the Company the full benefit of theirright to self-organization and collective bargaining and otherwiseeffectuate the policies of the Act.VT. THE DETERMINATION OF REPRESENTATIVESWe find that an election by secret ballot is necessary to resolve thequestion which has arisen concerning representation.The parties have stipulated that eligibility to vote shall be deter-mined by the September 30, 1939, pay roll of the Company's PorcelainDivision.At the hearing a copy of this pay roll was received inevidence, and both the United and the Independent stated that itwas satisfactory. In view of the recent date of the pay roll and theagreement thereon of both labor organizations, we shall direct thateligibility to vote shall be determined thereby.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAw1.A question affecting commerce has arisen concerning the repre-sentation of employees of Westinghouse Electric & Mfg. Co., Porce-lainDivision,Derry, Pennsylvania, within the meaning of Section9 (c) and Section 2 (6), and (7) of the Act.2.The production and maintenance employees of the Companyexclusive of technical, clerical, and supervisory employees, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Westinghouse Electric & Mfg. Co., an election by secret ballotshall be conducted as early as possible but not later than thirty (30) WESTINGHOUSEELECT'R'IC& M'ANUI AC'TUQIING Co,IIPA^;Y267days from the date of this Direction of Election, under the directionand supervision of the Regional Director for the Sixth Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations,among the production and maintenance employees of WestinghouseElectric & Mfg. Co., Porcelain Division, Derry, Pennsylvania, whosenames are listed on the pay roll of the Company dated September30, 1939, excluding technical, clerical, and supervisory employees, andany employees who have since quit or been discharged for cause, todetermine whether they desire to be represented by United Elec-trical,Radio and Machine Workers of America, Local No. 612, affil-iatedwith the Congress of Industrial Organizations, or byIndependent, Electrical and PorcelainWorkers of Pennsylvania, ofDerry Borough, for the purposes of collective bargaining, or byneither.